          Case 1:19-cr-00808-VEC Document 264 Filed 08/20/21 Page 1 of 1
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 8/20/2021
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :            19-CR-808 (VEC)
                                                                :
                                              Defendant         :                 ORDER
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant’s sentencing is scheduled for September 23, 2021;

        IT IS HEREBY ORDERED THAT: Due to a scheduling conflict, the sentencing will be

held on September 27, 2021 at 11:00 a.m. in Courtroom 443 of the Thurgood Marshall United

States Courthouse, located at 40 Foley Square, New York, New York 10007. Sentencing

submissions are due September 13, 2021.

        Members of the public may attend the hearing by dialing (888) 363-4749, using the

access code 3121171 and the security code 0808. Any recording of the hearing is strictly

prohibited.



SO ORDERED.
                                                                    ________________________
Date: August 20, 2021                                                  VALERIE CAPRONI
      New York, New York                                             United States District Judge
